 In the Matter of GLIDDEN COMPANY, A CORPORATIONandINTERNA-TIONAL LONGSHOREMEN & WAREHOUSEMEN'S LOCAL 1-28 AFFILIATEDWITH THE COMMITTEE FOR INDUSTRIAL ORGANIZATIONCase No. C-764.-Decided May 3,1939PaintWarehouse Industry-Interference,Restraint,or Coercion:charges of,dismissed-Discrimination:charges of,dismissed-Complaint:dismissed.Mr. Patrick Walker,for the Board.Carey, Hart, SpencercCMcCulloch, by Mr. Philip Chipman,ofPortland, Oreg., for the respondent.Mr. Richard Salant,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by International Longshoremen & Ware-housemen's Local 1-28, affiliated with the Committee for IndustrialOrganization, herein called the Union, the National Labor RelationsBoard, herein called the Board, by Charles Hope, Regional Directorfor the Nineteenth Region (Seattle, Washington), issued a complaint,dated March 10, 1938, against Glidden Company, a corporation, Port-land, Oregon, herein called the respondent, alleging that the respond-ent had engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.In respect of the unfair labor practices the complaint alleged insubstance (1) that the respondent discriminated in regard to hireand tenure of employment thereby discouraging membership in alabor organization in that it discharged Joseph Hoski on September23, 1937, and refused to reinstate him thereafter; and (2) that bythis and other acts and conduct, the respondent interfered with,restrained, and coerced its employees in the exercise of rights guaran-teed in Section 7 of the Act.Copies of the complaint, accompaniedby notice of hearing, were duly served upon the respondent 1 andthe Union.1 The respondentwas served both at itsPortland,Oregon, plant and at its central officesin Cleveland, Ohio.12 N. L R. B., No. 73.169134-39-vol. 12-41627 628DECISIONSOF NATIONALLABOR RELATIONS BOARDFollowing an order issued by the Regional Director on March 16,1938, extending the date for answer, the respondent filed its answerto the complaint on April 4, 1938. In its answer, the respondentdenied the alleged unfair labor practices and stated affirmativelythat it had discharged Hoski because he was a temporary and in-efficient employee.On -April 13, 1938, Robert M. Gates, Acting Regional Director,issued an order postponing the hearing, notice of which was dulyserved upon all the parties.Pursuant to notice, a hearing was heldin Portland, Oregon, on April 16, 1938, before Thomas H. Kennedy,the Trial Examiner duly designated by the Board.The Board andthe respondent were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded all the parties.During the hearing the Trial Examiner made various rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed these rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.At the close of the Board's case, and again at the end of the hearing,the respondent moved to dismiss the complaint.The Trial Examinerreserved rulings on these motions at the hearing, but subsequently,in his Intermediate Report, denied them.On June 29, 1938, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the respondent andthe Union, in which he found that the respondent had engaged inunfair labor practices affecting commerce as alleged in the complaint.On July 22, 1938, the respondent filed exceptions to the IntermediateReport.At the same time it filed a brief, which the Board hasconsidered, and requested oral argument before the Board.On July26, 1938, the respondent waived oral argument and filed a supple-mental brief, which the Board has also considered.As indicated bythe findings, conclusions of law, and order set forth below, the Boardsustains the exceptions to the finding of the Trial Examiner that therespondent engaged in unfair labor practices.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent is an Ohio corporation with its principal placeof business and office in Cleveland, Ohio. It is engaged in themanufacture and sale of paints, lacquers, varnishes, and enamels. GLIDDEN COMPANY629Itmaintains 14 plants throughout the country.The respondent'stotal annual business amounts in value to between $40,000,000 and$50,000,000.Only the Portland, Oregon, branch is here involved.This branchconsists of a warehouse and office where two or three workers andtwo or three salesmen are employed.The Portland branch is con-nectedwith and under the jurisdiction of the respondent's SanFrancisco, California, plant.The San Francisco plant ships pack-aged cans to the Portland warehouse, where the packages are broken,and the cans are labeled and shipped out. Products valued atapproximately $180,000, are sent annually to the Portland branchfrom San Francisco.Of this total of incoming material, $120,000 invalue is annually shipped from Portland, Oregan, to points in theState of Washington and the panhandle of Idaho.Durkee's Fine Foods, a subsidiary of the respondent, occupies spacein the Portland plant.II.THE ORGANIZATION INVOLVEDInternational Longshoremen & Warehousemen's Local 1-28 is alabor organization affiliated with the Committee for IndustrialOrganization. It admits to membership employees of the respondent.M. THE ALLEGED UNFAIR LABOR PRACTICESJoseph Hoskiwas first employed as a warehouseman by the re-spondent on March 8, 1937.He was hired by Henry Haskell, thenmanager of the warehouse.Two weeks after he was hired, Hoskireceived a raise in pay, and in May, his wages were again increased.In May, one Donaldson was hired by the respondent as a secondwarehouseman.Hoski and Donaldson, together with Haskell andA. G. Carlston, the respondent's district sales manager, comprisedthe entire staff at the Portland plant.On July 27, 1937, Bert Shelton, business manager of the Union.persuaded both Hoski and Donaldson to become members of theUnion.Shortly thereafter, Shelton called on Carlston for the pur-pose of negotiating an agreement covering the two employees.Atthis time, the Union was also negotiating an agreement, laterexecuted,with Durkee's Fine Foods, and Shelton suggested thatCarlston "include these two warehousemen in the contract so wewouldn't need to have two contracts for practically the same group."Carlston approved the suggestion and told Shelton that he wouldplace the matter before the respondent's San Francisco office.On July 31, 1937, T. H. Zappert, the head of the San Franciscoplant, wrote. Carlston, ". . . we do not want to come to a written 630DECISIONSOF NATIONALLABOR RELATIONS BOARDagreement with the union but we naturally will observe union wages,hours, and working conditions. If you cannot handle this matterquite simply as a verbal agreement with the Union ... then arrangewith Mr. Wymetalik (the manager of Durkee's) for him simply tohire these men, put them on the payroll, then interhouse you fortheir wages ... Mr. Wymetalik already has a written agreement withthe Union ..."About 10 days later, Shelton again conferred with Carlston.Carlston expressed concern over the possibilities of a jurisdictionaldispute between the Union and the American Federation of Laborand of a boycott by the latter.Carlston asked whether it would notbe possible for Donaldson and Hoski to join both the A. F. of L. andthe Union, stating that he would be willing to pay their A. F. of L.dues.Shelton rejected the suggestion.Carlston made inquiries ofthe A. F. of L., and, on learning that the A. F. of L. conceded juris-diction to the Union, did not renew the suggestion.Meanwhile, as a result of a dispute between Haskell and Carlstonconcerning which of them had final authority at the Portland plant,Haskell was called back to San Francisco on August 12, 1937, anddid not thereafter return to the respondent's employ.Donaldson,who had been placed on a monthly salary 2 a few weeks after he hadbeen hired, and whom Carlston had for some time been grooming toreplace Haskell, was made "manager" on August 23, 1937.Donald-son who believed he was no longer eligible for membership in theUnion requested Shelton to return his initiation fee.Shelton, how-ever, concluded that Donaldson was actually only a shipping clerk.Donaldson told Shelton he would consider remaining a member ofthe Union, but he paid no dues thereafter.The record does not showthat any further steps were taken by the Union to reach an agree-ment concerning the respondent's employees.On September 23, 1937, Donaldson gave Hoski his check and toldhim he was discharged, but stated that he did not know the reason.Hoski then went to Carlston, who told Hoski that the overhead atthe Portland plant was too great, and that "he believed that Icouldn't hold a job after being employed for a number of months."As stated above, the respondent assigns as its reason for discharg-ingHoski the fact that he had been hired only as a temporaryemployee and that he had proved himself inefficient.Pointing outthatHoski had received several raises, however, counsel for theBoard at the close of the hearing argued that Hoski's temporarystatus and his alleged inefficiency had been seized upon belatedly bythe respondent as a pretext and that the real reason for the dischargewas the respondent's desire to rid itself of the Union.2Hoski's salary was on an hourly basis. GLIDDEN COMPANY631We find, however, that the record does not support this contention.Oral testimony was adduced showing that Hoski was employed ona temporary basis and that he was not considered a satisfactoryemployee.Hoski himself admitted he had been hired as a temporaryemployee.Itwas shown that the respondent's custom is to paypermanent employees from San Francisco, but that Hoski was paidfrom Portland and that Hoski "loafed" and had misdirected someshipments which had cost the respondent $175 in claims.The re-spondent also introduced convincingexplanationsfor the raises whichHoski had obtained.Hoski's firstraiseof 5 cents an hour, obtained2 weeks after he was hired, was granted by Haskell while Carlstonwas away, and without Carlston's knowledge.3The second raise of10 cents an hour, granted on May 12, was again given by Haskellafter receiving instructions from Zappert to "pay a sufficient wage."Donaldson received a higher raise at the same time.The third raise,occurring in August, was granted by Carlston after a conferencewith Shelton, who told Carlston that the respondent's wages werelower than at competitors' plants.On being informed of this, Carl-ston telephoned other plants, discovered Shelton's statement wascorrect, and accordingly raised both Donaldson and Hoski's wages.Further, the respondent introduced evidence to explain why' despiteits finding of fault with Hoski, it nevertheless retained him for solong a period.Carlston testified, and we believe, that he expected toreleaseHoski almost from the beginning of Hoski's employment withthe respondent.Several events occurred however, which delayedHoski's discharges.First,Haskell objected and insisted that Hoskibe permitted to remain.Then a strike occurred in San Francisco,which resulted in the respondent's rerouting many of its materialsthrough the Portland warehouse.At about the same time, theacquisition by the respondent of a new agent, the Time Tested PaintStore, temporarily required extra work and attention. In August,when Haskell left, an added burden was placed on the respondent'ssmallstaff.On September 2, 1937, one Nelson was hired to be trainedas Donaldson's permanentassistant.After this period of trainingwas concluded, Hoski was discharged.Finally, the respondent's oral testimony is supported by docu-mentary evidence which negates any inference that the respondentseizedon Hoski's temporary status and his inefficiency as pretexts tocloak an anti-union bias.On March 6, 1937, Hoski was hired. OnMarch 15, Zappert wrote Carlston : "I ... understand that a tem-poraryman has been hired to assist in straightening out thesHoski was hired by Haskell,a friend of Hoski's brother. It is apparent that Hoskiwas Haskell's protege and that at least some of the difficulty between Carlston and Haskellwas over the continued employment of Hoski. 632DECISIONSOF NATIONAL LABORRELATIONS BOARDstock....As soon as the temporary man's work is done, let him go.Meanwhile, look around for an adequate man to assist Haskell."On March 19, Carlston replied to Zappert, "We will hire anothergood warehouse man as Henry's (Haskell's) helper to be onsteady ...The extra man we now have don't seem to fill the bill."On March 24, as stated above, Hoski received his first wage raisefrom Haskell.On May 15, Hoski and Donaldson's wages were in-creased and on June 5, Carlston reported these increases to Zappert.On June 7, Zappert wrote Carlston : "You state that Hoski is on at500 per hour.When was he rehired. I understood . . . that youhad let him go. Is he being rehired temporarily or what is hisstatus."On June 10, Carlston replied to Zappert explaining thatHoski had been retained on the "extra list" because of increased work.On June 17, Zappert wrote Carlston : "I note that Hoski has beenretained owing to the increased work you had in connection with thestrike . . . I presume as this extra work slacks off and ceases to existyou will take Hoski off the pay-roll...." On July 8, Zappert againwrote Carlston noting that Hoski was still on the pay roll and stat-ing, "I can't understand why this is and I wish you would please lethim go immediately."Hoski and Donaldson joined the Union onJuly 27.On July 29, Zappert wrote to Carlston again urging thelatter to reduce the force to two men.On July 31, Zappert, afterconferring with Haskell, wrote that he had told Haskell "we shouldget along without Hoski as soon as he (Haskell) got back from hisvacation."It was in this letter that Zappert suggested that Carlstondealwith the Union by including Hoski and Donaldson underDurkee's contract.Again on August 2, Zappert observed that twoextra men had been temporarily hired, and wrote : "In view of thefact that I have been writing you that Hoski was one too many, itseems strange that two additional people should have to be takenon . . ."After a request by Zappert for a full report on the abilitiesof the employees at the warehouse, Carlston wrote : "Hoski is not thetype of man I want-Too slow-He was broke in wrong-He actuallyloafs around the warehouse."At the same time, Carlston praisedDonaldson highly.On August 12, as stated above, Haskell left.OnAugust 23, Donaldson was promoted to the position left vacant byHaskell.At the same time, Carlston wrote Zappert, "I am confidenthe (Donaldson) will do a good job with two men-Donaldson andone other."On September 2, one Nelson was hired with a viewtoward training him as Donaldson's only assistant.As stated above,on September 23, 1937, Hoski was discharged.The chronology of events and this correspondence convinces us thatHoski's status as a temporary employee and his inefficiency were notafterthoughts seized upon by the respondent as a pretext for Hoski's GLIDDEN COMPANY633discharge.It is evident that the respondent was having difficultywith the management of the Portland branch, partly because of adispute between Carlston and Haskell and partly because of Carl-ston's frequent absences on sales trips which resulted in his delayingthe carrying out of Zappert's orders.The internal situation at thewarehouse, coupled with the increased business from various sourcesduring the summer of 1937, resulted in the prolonged retention ofHoski in the respondent's employ.Except for one instance, the record is devoid of any evidence whichmight show an attempt by the respondent to dissuade its employeesfrom membership or activities in the Union. Inasmuch as this onealleged anti-union statement was attributed by Hoski to Haskell,who had left the respondent's employ 6 weeks before Hoski's dis-charge, and inasmuch as there is no other evidence tending to showany hostility on the part of the respondent toward the Union, wefind that, in view of the evidence concerning Hoski described above,the record does not support the allegations of the complaint thatHoski was discharged for union membership or activity or that therespondent has interfered with, restrained, or coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.We will, therefore, dismiss the complaint.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.The operations of the respondent, Glidden Company, a corpo-ration, Portland, Oregon, occur in commerce, within the meaning ofSection 2 (6) of the Act.2. InternationalLongshoremen & Warehousemen's Local 1-28,affiliated with the Committee for Industrial Organization, is a labororganization within the meaning of Section 2 (5) of the Act.3.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (1) and (3) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law and pursuant to Section 10 (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders that thecomplaint againstGliddenCompany, a corporation, Portland,Oregon, be, and it hereby is, dismissed.